Kane, J. P.,
dissents and votes to affirm in a memorandum. Kane, J. P. (dissenting). In my view there is substantial evidence in the transcript of the two public hearings held herein to support respondent’s determination denying site plan approval for an underground propane gas distribution system of the magnitude proposed for this development.*
The record demonstrates that petitioner was granted special exception use permits and site plan approval for a 120-unit residential development together with an 18,000 square foot shopping center for retail and office use on approximately 25 *808acres of land located in a high density residential area. The only restrictions imposed upon the development was the rejection of petitioner’s proposed use of a liquid propane gas storage and distribution system for cooking and heating at the various buildings. In doing so, respondent acted within its power to impose conditions upon the site plan approval, which is beyond our review as long as there is a rational basis for the determination and the restriction imposed is reasonable (see, Matter of Janiak v Planning Bd., 159 AD2d 574). Moreover, where, as here, the matter is expressly within respondent’s jurisdiction, its decision may be based upon a determination that the proposal will be deleterious to the health, safety and general welfare of the community (see, Town Law § 274-a [1]; Town of Highlands Municipal Code §§ 30.2, 30.25; Matter of Grossman v Planning Bd., 126 AD2d 887).
Contrary to the conclusions of the majority, in my view there is an adequate basis for the conditions imposed by respondent. The statements of the town building inspector on October 26, 1988 support respondent’s findings as to the inspection, maintenance and operation of the distribution system. Moreover, petitioner’s own expert admitted that the ultimate responsibility for inspection and regulation of the system rested with the town. He also stated that there is no State or other governmental agency with the authority to make the required inspections.
I also take issue with the majority’s conclusion that none of the local citizens speaking at the hearings demonstrated "any expertise concerning the propane gas industry” and "their complaints amounted to nothing more than unsubstantiated fears”. The record is to the contrary. Mary Hanson, the building inspector, by her questions and comments demonstrated personal knowledge of problems of inspection and responses to emergencies in the area. In addition, Robert Barnes stated he made inspections for the State Police in the field of hazardous materials transportation and exhibited a "hands on” knowledge of problems in the propane industry, and Lisa Hanson, a corporate safety director in the chemical industry, addressed the critical question of maintenance and inspection of the distribution system itself, a substantial portion of which runs underground in areas where it could be subject to rupture or fracture. The real concern evidenced by this record is not necessarily with the 18,000-gallon storage tank, but with the distribution system, its numerous valves, fittings and smaller tanks and the numerous opportunities for leaks and fractures and the experienced response time in *809emergency. These complaints of local citizens should not be rejected out of hand as founded upon "unsubstantiated fears”. Furthermore, I would note that petitioner’s "experts”, inasmuch as they are promoting the sale of the propane distribution system in the development, can hardly be considered disinterested witnesses.
Accordingly, on the record in its entirety, I would affirm the judgment dismissing the petition (see, Town of Hempstead v Goldblatt, 9 NY2d 101,104-105, affd 369 US 590).

 The plan for the entire system was not presented to the Board until the final court-ordered hearing on October 25, 1985.